     Case 2:20-cv-08808-DSF-KS Document 4 Filed 09/29/20 Page 1 of 1 Page ID #:8




 1
 2                                                                    JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ERIC SAILOR,                      ) NO. CV 20-8808(KS)
11                                     )
                     Plaintiff,
12           v.                        )
                                       ) JUDGMENT
13                                     )
     PEOPLE OF THE STATE OF            )
14
     CALIFORNIA,                       )
15                                     )
                     Defendant.
16   _________________________________ )
17
18        Pursuant to the Court’s Order,
19
20        IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
21
22
23   Date: September 29, 2020              ___________________________
                                           Dale S. Fischer
24
                                           United States District Judge
25
26
27
28

                                               1
